DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/455,086 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches the limitations of the present application, as described with regard to claim 1 below:
17/455,098 (present application)
17/455,086 (reference application)
1.  A phase shifter comprising: 
a first port and a second port; 
a first controllable reflective load including a first transmission line and a first plurality of shunt switches connected along the first transmission line; 
a second controllable reflective load; and
a pair of coupled lines that are electromagnetically coupled to one another, the pair of coupled lines including a first conductive line connected between the first port and the first controllable reflective load and a second conductive line connected between the second controllable reflective load and the second port.
19. A method of phase shifting, the method comprising: 
receiving a radio frequency input signal at an input terminal of a coupler; 
providing coupling from a first coupled line of the coupler to a second coupled line of the coupler, the first coupled line connected between the input terminal of the coupler and a thru terminal of the coupler, and the second coupled line connected between an isolation terminal of the coupler and a coupling terminal of the coupler; 
providing a radio frequency output signal from the coupling terminal of the coupler, the radio frequency output signal having a phase shift with respect to the radio frequency input signal; and 
controlling the phase shift using a first controllable reflective load connected to the thru terminal of the coupler, including selecting one or more of a plurality of shunt switches of the first controllable reflective load, each of the plurality of shunt switches connected between a ground voltage and a different point along a transmission line of the first controllable reflective load.
20. The method of claim 19 further comprising controlling a second controllable reflective load connected to the isolation terminal of the coupler.



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-10, 13 and 20 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Birkbeck et al (US 2019/0296718).
For claim 1, Birkbeck teaches a phase shifter (Figure 4) comprising: 
a first port (404) and a second port (410); 
a first controllable reflective load (411a) including a first transmission line (as shown) and a first plurality of shunt switches connected along the first transmission line (414, as understood by examination of Figure 4); 
a second controllable reflective load (411b); and
a pair of coupled lines (within 402) that are electromagnetically coupled to one another (as understood by examination of Figure 4), the pair of coupled lines including a first conductive line connected between the first port and the first controllable reflective load and a second conductive line connected between the second controllable reflective load and the second port (as understood by examination of Figure 4).
For claim 2, Birkbeck further teaches:
the first controllable reflective load further includes a first ground conductor on a first side of the first transmission line and a second ground conductor on a second side of the first transmission line (528a, 528b of Figure 5A).
For claim 3, Birkbeck further teaches:
each of the first plurality of shunt switches is implemented as a pair of field-effect transistors including a first field-effect transistor connected between the first transmission line and the first ground conductor and a second field- effect transistor connected between the first transmission line and the second ground conductor (as understood by examination of Figures 4-5).
For claim 4, Birkbeck further teaches:
one or more of the first plurality of shunt switches are closed based on a phase shifting setting of the phase shifter (as understood by examination of Figures 4-8).
For claim 5, Birkbeck further teaches:
the first port receives a radio frequency input signal and the second port provides a phase-shifted radio frequency output signal (as understood by examination of Figure 4).
For claim 6, Birkbeck further teaches:
the second port receives a radio frequency input signal and the first port provides a phase-shifted radio frequency output signal (capable of, as understood by examination of Figure 4).
For claim 7, Birkbeck further teaches:
the first plurality of shunt switches are connected to the first transmission line at a plurality of points having non-uniform distance from one another (Summary of the Invention).
For claim 8, Birkbeck further teaches:
the distance between adjacent pairs of the plurality of points gradually decreases along a length of the first transmission line (Summary of the Invention).
For claim 9, Birkbeck further teaches:
the first plurality of shunt switches each have a different size (Summary of the Invention).
For claim 10, Birkbeck further teaches:
the size of the first plurality of shunt transistors gradually increases along a length of the first transmission line (Summary of the Invention).
For claim 13, Birkbeck further teaches:
the second controllable reflective load includes a second transmission line and a second plurality of shunt switches connected along the second transmission line (as understood by examination of Figure 4).
For claim 20, Birkbeck teaches a method of phase shifting, the method comprising:
receiving a radio frequency input signal at a first port (404); 
controlling a first controllable reflective load (411a) and a second controllable reflective load (411b) to control a phase shift of a radio frequency output signal at a second port (410, as understood by examination of Figures 4-8), the first controllable reflective load including a first transmission line (as shown) and a first plurality of shunt switches connected along the first transmission line (414, as understood by examination of Figure 4); and 
providing coupling between a first conductive line and a second conductive line of a pair of coupled lines (402), the first conductive line connected between the first port and the first controllable reflective load, and the second conductive line connected between the second controllable reflective load and the second port (as understood by examination of Figure 4).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Birkbeck in view of Fitzgerald (US 2020/0411984).
For claims 11-12, Birkbeck teaches the limitations of claim 1 but fails to teach meandering sections or a loop as claimed.
However, Fitzgerald teaches an RF phase shifter having meandering sections (230, Figure 2) for providing tapped points (242) at a plurality of phases.
It is noted that Birkbeck teaches a non-uniform distance between his plurality of points, as discussed in the rejection of claims 7-8.
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement Birkbeck’s non-uniform distance using meandering sections or a loop in order to reduce space when compared to a fully linear design (as understood by Birkbeck’s Figure 5).
Furthermore, implementing Birkbeck’s first transmission line using meandering sections would have been obvious to one having ordinary skill in the art since a wire or trace can be formed into any desired shape, thus, creating the claimed relationships would only involve routine "design optimization", which has been held to be within the ordinary capabilities of a person having ordinary skill in the art.  Applicant should note In re Aller, 105 USPQ 233 (1955) where it was held that optimizing particular values is obvious to a person of ordinary skill in the art (who would easily be able to set different values within the range of possible values in order to arrive at the best value by simple experimentation).  Note also that the Aller holding is consistent with the recent Supreme Court decision in KSR International v. Teleflex, Inc., 82 USPQ2d 1385 (2007) which also discussed the obviousness of "design optimization" where a reference is silent on such optimized values.
Claims 14-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Birkbeck.
For claim 14, Birkbeck teaches a phase shifter (Figure 4) comprising: 
a first port (404) and a second port (410); 
a first controllable reflective load (411a) including a first transmission line (as shown) and a first plurality of shunt switches connected along the first transmission line (414, as understood by examination of Figure 4); 
a second controllable reflective load 411b); and
a pair of coupled lines (within 402) that are electromagnetically coupled to one another (as understood by examination of Figure 4), the pair of coupled lines including a first conductive line connected between the first port and the first controllable reflective load and a second conductive line connected between the second controllable reflective load and the second port (as understood by examination of Figure 4).
Birkbeck fails to distinctly disclose:
a wireless device comprising: a transceiver; and a front-end system coupled to the transceiver, the front-end system including the phase shifter.
It is noted that Birkbeck teaches that his phase shifter can be used for adjusting the transmission phase angle of a signal in applications such as WiFi routers (see Background).
Examiner takes official notice that it is notoriously old and well-known in the art for WiFi routers to comprise transceivers.
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use Birkbeck’s phase shifter within a WiFi router comprising a transceiver since the particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
For claim 15, the modified version of Birkbeck as defined above further teaches:
the first controllable reflective load further includes a first ground conductor on a first side of the first transmission line and a second ground conductor on a second side of the first transmission line (528a, 528b of Figure 5A).
For claim 16, the modified version of Birkbeck as defined above further teaches:
each of the first plurality of shunt switches is implemented as a pair of field-effect transistors including a first field-effect transistor connected between the first transmission line and the first ground conductor and a second field- effect transistor connected between the first transmission line and the second ground conductor (as understood by examination of Figures 4-5).
For claim 17, the modified version of Birkbeck as defined above further teaches:
one or more of the first plurality of shunt switches are closed based on a phase shifting setting of the phase shifter (as understood by examination of Figures 4-8).
For claim 18, the modified version of Birkbeck as defined above further teaches:
the first plurality of shunt switches are connected to the first transmission line at a plurality of points having non-uniform distance from one another (Summary of the Invention).
For claim 19, the modified version of Birkbeck as defined above further teaches:
the first plurality of shunt switches each have a different size (Summary of the Invention).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849